            Case
            Case 2:20-mj-00465-BNW
                 2:20-mj-00465-BNW Document
                                   Document 9
                                            6 Filed
                                              Filed 09/15/20
                                                    09/10/20 Page
                                                             Page 1
                                                                  1 of
                                                                    of 4
                                                                       4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14655C
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Matthew Levi Blanchard

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:20-mj-00465-BNW

12                  Plaintiff,                              STIPULATION TO CONTINUE
                                                            BENCH TRIAL
13          v.
                                                            (First Request)
14   MATTHEW LEVI BLANCHARD,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Katherine Tanaka, Assistant Federal Public Defender, counsel for Matthew Levi Blanchard,
21   that the bench trial currently scheduled on September 16, 2020, be vacated and continued to a
22   date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Counsel for the defendant needs additional time to conduct investigation and
25   complete research to determine whether there are any pretrial issues to be litigated and
26   whether the case will ultimately go to trial or be resolved through negotiations.
          Case
          Case 2:20-mj-00465-BNW
               2:20-mj-00465-BNW Document
                                 Document 9
                                          6 Filed
                                            Filed 09/15/20
                                                  09/10/20 Page
                                                           Page 2
                                                                2 of
                                                                  of 4
                                                                     4




 1         2.     The defendant is out of custody and does not object to the continuance.
 2         3.     The parties agree to the continuance.
 3         This is the first request for a continuance of the bench trial.
 4         DATED this 10 day of September, 2020.
 5
 6   RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
     Federal Public Defender                          United States Attorney
 7
 8
     By/s/ Katherine Tanaka                           By /s/ Rachel Kent
 9   KATHERINE TANAKA                                 RACHEL KENT
     Assistant Federal Public Defender                Special Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
            Case
            Case 2:20-mj-00465-BNW
                 2:20-mj-00465-BNW Document
                                   Document 9
                                            6 Filed
                                              Filed 09/15/20
                                                    09/10/20 Page
                                                             Page 3
                                                                  3 of
                                                                    of 4
                                                                       4




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                               Case No. 2:20-mj-00465-BNW
 4
                    Plaintiff,                               FINDINGS OF FACT, CONCLUSIONS
 5                                                           OF LAW AND ORDER
            v.
 6
     MATTHEW LEVI BLANCHARD,
 7
                    Defendant.
 8
 9
                                          FINDINGS OF FACT
10
11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13          1.      Counsel for the defendant needs additional time to conduct investigation and

14   complete research to determine whether there are any pretrial issues to be litigated and

15   whether the case will ultimately go to trial or be resolved through negotiations.

16          2.      The defendant is out of custody and does not object to the continuance.

17          3.      The parties agree to the continuance

18          This is the first request for a continuance of the bench trial.

19
                                       CONCLUSIONS OF LAW
20
21          The ends of justice served by granting said continuance outweigh the best interest of the

22   public and the defendant in a speedy trial, since the failure to grant said continuance would be

23   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the

24   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into

25   account the exercise of due diligence.

26
                                                       3
           Case
           Case 2:20-mj-00465-BNW
                2:20-mj-00465-BNW Document
                                  Document 9
                                           6 Filed
                                             Filed 09/15/20
                                                   09/10/20 Page
                                                            Page 4
                                                                 4 of
                                                                   of 4
                                                                      4




 1          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 2   United States Code, Section 3161(h)(7)(A), when the considering the facts under Title 18,
 3   United States Code, § 316(h)(7)(B)(iv).
 4                                             ORDER

 5         IT IS THEREFORE ORDERED that the bench trial currently scheduled on Wednesday,
                                                                    11/25/2020
 6   September 16, 2020, at 9:00 a.m., be vacated and continued to ________________ at the hour
 7   of          9 00 __.m.
                 ___:___ a
 8          DATED this ____
                        15 day of September, 2020.
 9
10                                              UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  4
